Citation Nr: 0531464	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left knee disorder characterized as left knee instability, to 
include as secondary to service-connected right knee anterior 
cruciate ligament ("ACL") tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to March 
1987.

This matter was last before the Board in June 2003 when it 
was remanded for compliance with the duty to notify and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

A personal hearing was held in May 2005 before the 
undersigned at the Board of Veterans' Appeals in Washington 
D.C..  A transcript of that hearing is associated with the 
claims file. 

Initially, the Board notes that while it has determined that 
the evidence received since the last final denial of the 
claim warrants the reopening of the claim for service 
connection for a left knee disorder characterized as left 
knee instability, to include as secondary to service-
connected right knee ACL tear, the Board further finds that 
remand of this claim is now required for additional 
evidentiary development by the Department of Veterans Affairs 
("VA").

The issue of entitlement to service connection for the left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the regional office 
("RO") via the Appeals Management Center ("AMC"), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In May 1994, the RO issued a rating decision denying 
entitlement to service connection for a left knee disorder 
characterized as left knee instability, to include as 
secondary to service-connected right knee ACL tear.

2.  The evidence submitted since the May 1994 rating decision 
is neither cumulative nor redundant and, when viewed in the 
context of the entire record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1994 denial of the veteran's claim of entitlement 
to service connection for a left knee disorder characterized 
as left knee instability, to include as secondary to a 
service-connected right knee ACL tear is final. 38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the May 1994 rating 
decision is new and material, and the criteria to reopen a 
claim of entitlement to service connection for left knee 
instability, to include as secondary to a service-connected 
right knee ACL tear have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 
3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2003 and June 2004.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
June 2004 Board Remand and the August 2004 Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2004 
SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  Finally, in light of the Board's 
determination that new and material evidence sufficient to 
reopen the claim has been received, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  See VAOPGCPREC 8-03 ((VA 
General Counsel holding that "if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."))

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), Social Security Administration 
("SSA") records, private medical records and opinions, and 
VAMC clinic records.  The RO subsequently reviewed the 
records and issued an SSOC in August 2004.  The RO did not 
review an August 2004 private medical opinion or VAMC clinic 
records submitted in March 2004, however, in September 2005, 
the veteran submitted a signed waiver of Agency of Original 
Jurisdiction ("AOJ") review of this evidence.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.




The Petition to Reopen the Claim

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108 (2002).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date (August 1998), the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.  In this regard, the record reflects that 
although the RO has more recently provided the veteran the 
most recent version of the regulation applicable to new and 
material claims, 38 C.F.R. § 3.156 (2004), its overall 
analysis reflects that it has continued to apply the version 
in effect at the time the veteran filed his application to 
reopen the claims in August 1998 (38 C.F.R. § 3.156 (1998)).  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the May 1994 
rating decision, new and material evidence would consist of 
evidence linking the veteran's left knee disability to his 
service-connected right knee disability.  In this regard, 
additional evidence received since the May 1994 rating action 
includes various VAMC and private treatment records, VA 
examinations, May 2005 personal hearing testimony, records 
from the Social Security Administration (SSA), and statements 
submitted by the veteran and his significant other in support 
of his claim.

With respect to the issue of entitlement to service 
connection for a left knee condition secondary to the 
veteran's service-connected right knee condition, the Board 
notes that the May 1994 rating action denied this claim on 
the basis that there was no medical nexus opinion linking the 
two conditions.  However, the evidence obtained since this 
decision now reflects at least two medical opinions that 
provide an arguably fundamental link between the veteran's 
right knee disorder and his left knee disorder.  In July 1999 
and August 2004, two doctors opined that the veteran's 
chronic right knee problems have led to him placing more 
stress on the left knee causing or contributing to the 
current left knee instability.

Thus, there is clearly evidence that is not merely cumulative 
of prior evidence.  Consequently, the Board finds that the 
additional treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for a left knee disorder secondary to the 
veteran's service-connected right knee disorder is reopened.

ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a left knee 
disorder characterized as left knee instability, to include 
as secondary to service-connected right knee ACL tear.



REMAND

Having reopened the claim places upon VA the duty to notify 
the veteran as to how to substantiate his claim and to assist 
him in the development of the claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  Further, 
while the veteran's assertions are presumed credible for the 
limited purpose of reopening the claim, the presumption of 
credibility does not extend beyond this determination.  See 
Chipego v. Brown, 4 Vet. App. 102, 104- 105 (1993).  VA is 
now required to assess the credibility and probative value of 
all the evidence of record in determining whether the claim 
may be granted.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

As reflected above, the claim of entitlement to service 
connection for a left knee disorder characterized as left 
knee instability, to include as secondary to service-
connected right knee ACL tear has been reopened and is for 
consideration on the merits de novo.  However, the Board also 
finds that further development of the record is required 
prior to adjudication of these issues on the merits.  
Specifically, the Board finds that a new VA examination is 
required in an attempt to reconcile the recent conflicting 
findings, medical opinions and the diagnoses of prior VA 
examiners regarding the relationship between the veteran's 
service-connected right knee ACL tear and his left knee 
instability.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, D.C. for the following:



1.  The RO should afford the veteran an 
orthopedic examination, to be conducted 
by a suitably qualified physician, to 
ascertain: (i) whether the veteran's 
service-connected right knee ACL tear 
caused or contributed to his left knee 
instability, and (ii) if the veteran's 
left knee disorder is not causally or 
etiologically related to his service-
connected right knee disability, does 
the service-connected right knee 
disability chronically worsen or 
increase the severity of the left knee 
disorder.  The veteran's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and 
review in any report generated as a 
result of this remand.  If the examiner 
cannot respond to the inquiry without 
resort to speculation, he or she should 
so state.

2.  The RO should review all of the 
evidence of record, including the new 
evidence, and readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
SSOC which addresses all evidence 
associated with the claims file since 
the last SSOC.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim and may result in its denial.  38 
C.F.R. § 3.655 (2005); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


